Title: From George Washington to William Phillips, 16 September 1780
From: Washington, George
To: Phillips, William


                        
                            Sir
                            Head Qrs Septr the 16. 1780
                        
                        I last night received Your Letter of the 11th and am happy to find that You are recovered from your
                            indisposition.
                        In my Letter of the 28th of August to which You refer—I did not determine whether the paroles You described
                            could or could not take place; but only that I had no power to grant them Myself. I sincerely wish as, however, I did then,
                            that the Officers could be exchanged and I hope it will be the case. This would remove every difficulty and give relief to
                            Many Individuals on both sides.
                        You will be at perfect liberty to bring with You to the proposed interview, between Yourself & Major General
                            Lincoln, Any part of your family You think proper. The Officer at Elizabeth Town will be informed of your meeting and that
                            the Flag Vessel is to be under the sanction of a truce while coming & returning and during the interview. I have the
                            Honor to be with respect Sir Yr Most Obed. St
                        
                            